Citation Nr: 0912586	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from August 1942 to November 
1945.  The Veteran died in August 2002.  The appellant is the 
Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In July 2007 and July 2008, the Board 
remanded the case to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.


FINDINGS OF FACT

1.  The veteran died in August 2002 with the immediate cause 
of his death listed as unknown natural causes; cardiac 
dysrhythmia, hypertension and congestive heart failure were 
identified as other significant conditions contributing to 
death but not resulting in the underlying death.

2.  At the time of his death, the Veteran had been awarded 
service connection for hearing loss, rated as 50 percent 
rating disabling; tinnitus, rated as 10 percent disabling; 
and scars of the right leg, hands and left thigh, rated as 10 
percent disabling; he had a combined 60 percent rating 
effective May 7, 1999.

3.  Cardiac dysrhythmia, hypertension and/or congestive heart 
failure did not have its onset during active service, did not 
manifest within one year of separation from active service, 
and is not shown to be otherwise related to the Veteran's 
active service or a service-connected disorder.

4.  There is no competent evidence of a nexus between the 
cause of the Veteran's death and his active service and/or 
service-connected disability.
CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one 
that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a).  
See 38 U.S.C.A. § 1110.  Certain chronic diseases, such as 
atherosclerosis and cardiovascular renal disease (including 
hypertension), which manifest to a degree of 10 percent or 
more within one year from separation from active service may 
be service-connected even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's death certificate documents that he died in 
August 2002 with the immediate cause of his death listed as 
unknown natural causes; cardiac dysrhythmia, hypertension and 
congestive heart failure were identified as other significant 
conditions contributing to death but not resulting in the 
underlying death.

At the time of his death, the Veteran had been awarded 
service connection for hearing loss, rated as 50 percent 
rating disabling; tinnitus, rated as 10 percent disabling; 
and scars of the right leg, hands and left thigh, rated as 10 
percent disabling; he had a combined 60 percent rating 
effective May 7, 1999.

The Veteran's service treatment records (STRs) do not reflect 
treatment or diagnosis for any cardiovascular disorder.  
Additionally, the Veteran did not have any blood pressure 
readings indicative of hypertension.  See, e.g., 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, NOTE 1 (hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days; the 
term hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.)

The Veteran's separation examination, dated November 1945, 
reflected a normal clinical evaluation of the cardiovascular 
system.  He had a blood pressure reading of 128/74.

Overall, the Veteran's STRs are strong evidence against the 
appellant's claim because they show that, during service, the 
Veteran did not have the disorders that contributed to his 
death.

Post-service, the Veteran was first noted to have an 
incidental finding of calcification of the abdominal aorta 
during x-ray examinations taken in 1973 and 1974.  His VA 
clinical records reflect that he underwent pacemaker 
implantation and a left carotid endarterectomy in 1996.  At 
that time, the Veteran had experienced syncopal spells of two 
weeks' duration, and he reported a negative past medical 
history for cardiac disease or hypertension.  The Veteran was 
later diagnosed with hypertension and coronary artery disease 
(CAD). 

Overall, the post-service medical records provide more 
evidence against the appellant's claim because these records 
show that the conditions that contributed to the Veteran's 
death did not have an onset until many decades after his 
separation from active service.  The lapse of such a lengthy 
time between separation and the first record of treatment for 
any cardiovascular abnormality is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Based upon the above, the presumptive provisions concerning 
chronic diseases do not apply as there is no evidence, or 
allegation, of the manifestation of atherosclerosis or 
hypertension within the first postservice year.

Thus, the dispositive issue on appeal concerns whether there 
is competent evidence of record suggesting a nexus between 
the cause of the Veteran's death and his active service 
and/or service-connected disabilities.

On a careful review of the entire record, the Board finds no 
competent evidence of record linking the Veteran's death to 
his service and/or to a service-connected disability.

As to the appellant's theories as to a relationship between 
the Veteran's death and service and/or service-connected 
disability, the appellant's contentions cannot be deemed 
competent evidence supportive of the claim as she is not 
shown to possess the requisite medical training to speak to 
issues of medical diagnosis and etiology.  Routen, 10 Vet. 
App. at 186.  See also Barfield v. Brown, 5 Vet. App. 8 
(1993) (a lay person is not competent to opine as to medical 
cause of death).

Notably, the appellant herself recalls that the Veteran did 
not have any heart problems until his VA admission in 1996.  
See Appellant's statement received May 2003.  During his 
lifetime, the Veteran first reported "vascular problems" 
beginning in 1972.  See VA Form 21-527 received in September 
1974.  It is not alleged, or shown, that the Veteran had any 
symptomatic manifestations of his death causing diseases in 
service or within one year therefrom.  Rather, the appellant 
has merely alleged a causal relationship to service, a 
subject that clearly requires some medical expertise, of 
which the appellant has not demonstrated.  

In sum, the Board has considered every possible basis to 
grant this claim.  The Veteran is a decorated World War II 
Veteran who was wounded in combat.  In the absence of any 
statements from the Veteran of symptomatic manifestations of 
cardiovascular abnormalities during combat, the relaxed 
evidentiary standard of 38 U.S.C.A. § 1154(b) does not 
provide any benefit to the appellant.

The Veteran's representative has argued that the Veteran's 
service-connected disabilities stem from a single combat 
etiology, and requests consideration that the Veteran had 
died entitled to a total disability rating due to service-
connected disability.  This argument, however, has no bearing 
on the DIC claim under 38 U.S.C.A. § 1310 currently on 
appeal.  Notably, the appellant did not appeal an RO rating 
decision in January 2003 which adjudicated the issue of 
entitlement to accrued benefits, including TDIU.  The 
Veteran's representative is free to raise the issue of 
entitlement to compensation under 38 U.S.C.A. § 1318, or to 
collaterally attack the January 2003 accrued benefit decision 
if deemed appropriate.  However, those issues are not 
currently before the Board.

Furthermore, the Board notes that the appellant appeared to 
raise a claim of compensation under the provisions of 
38 U.S.C.A. § 1151, but she did not respond to the RO's 
December 2003 request for clarification.

In summary, STRs and post service medical records provide 
considerable evidence against the appellant's claim, 
outweighing her lay statements.  There is no competent 
evidence favorable to her claim.  Therefore, her claim for 
service connection for the cause of the Veteran's death must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that 38 U.S.C. § 
5103(a) and 38 U.S.C.A. § 3.159(b) require VA to provide a 
claimant notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 
38 U.S.C.A. § 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.
38 U.S.C.A. § 

In July 2008, the Board remanded this case for compliant VCAA 
notice.  Notably, the Veteran's representative had argued 
that the appellant was 81-years of age and was inexperienced 
with the technical vernacular of an 8-page VCAA notice sent 
to her in July 2007.

An RO letter in September 2008 fully complied with the VCAA 
requirements for a DIC claim, as identified in Hupp.  The 
appellant was notified of the types of evidence and/or 
information deemed necessary to substantiate her claim, and 
the relative developmental duties under the VCAA.  She was 
notified that, in order to substantiate her DIC claim, she 
needed to submit competent evidence that provides a 
relationship between the Veteran's death and service or a 
service-connected disorder.  She was further advised as to 
the diseases for which the Veteran was service-connected for 
at the time of his death, the compensation ratings and 
effective dates of awards, and the conditions which were 
identified as causing or lending to the Veteran's death.

Overall, RO letters in July 2007 (which advised her of the 
criteria for establishing a disability rating and effective 
date of award, if service connection should be established) 
and September 2008 fully comply with the content requirements 
of 38 U.S.C.A. § 5103 and 38 U.S.C.A. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The timing deficiencies 
were cured with readjudication of the claim in the December 
2008 supplemental statement of the case (SSOC).  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further notes that the Veteran's representative has 
demonstrated actual knowledge of the VCAA notice obligations, 
and trusts that this representative exercised its duty to 
assist the appellant in the prosecution of her claim.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs had been associated with the claims folder 
prior to the filing of this claim.  The RO has obtained those 
record identified by the appellant as relevant to the claim 
on appeal.  In July 2007, this claim was remanded for the 
specific purpose of notifying the appellant of additional 
records which appeared relevant to the Board.  An RO letter 
in July 2007 clearly identified, in bold italics, records 
from Lakewood Rehabilitation Center which the appellant could 
either provide or authorize VA to obtain on her behalf.  To 
the extent such records are relevant, the appellant and her 
representative have failed in their duty to assist in the 
development of this claim.  The appellant has not identified, 
and the Board is not aware, of any additional, existing and 
relevant medical records that are necessary to decide the 
claim.

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  An examination or 
opinion shall be deemed necessary when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claim.  The record clearly documents the onset of the 
conditions leading to the cause of the Veteran's death 
several decades, if not more, following his separation from 
service.  There is no credible showing, or allegation, of 
persistent or recurrent symptoms of disability since service.  
The record is absent for any evidence of the second element 
discussed in McClendon, an event, disease or injury during 
service.  Additionally, there is no competent evidence even 
suggesting an association between those conditions that 
caused his death and the Veteran's service and/or service-
connected disabilities.

As service and post-service records provide no credible basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for a VA opinion to be obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


